Citation Nr: 0622718	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-25 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to an increased rating for chronic low back 
pain syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to restoration of a compensable rating for 
left wrist carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
September 1998.  There is additional verified prior active 
service for a total of three months.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Columbia, South Carolina.  In that decision, 
the RO denied entitlement to service connection for carpal 
tunnel syndrome of the right wrist, and continued a 10 
percent disability evaluation for chronic low back pain 
syndrome.  Additionally, this appeal is before the Board from 
a February 2004 RO decision, which reduced the veteran's 
disability rating for left wrist carpal tunnel syndrome from 
10 percent to zero percent, effective from May 1, 2004. 

In June 2006, the Board notified the veteran that it did not 
appear that a timely substantive appeal had been filed with 
respect to her right wrist and low back disorder claims.  In 
July 2006, the Board timely received the veteran's completed 
Substantive Appeal Response Form together with additional 
evidence.

For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

In July 2006, the veteran requested a hearing at the RO 
before a traveling Veterans Law Judge.  Hence, to ensure full 
compliance with due process requirements, the case is 
REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran consistent with 
her July 2006 request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the 


right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).



